DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a 100% modulus (A) of the elastic polymer and a content (mass%) (B) of the elastic polymer satisfy the relational expression: B ≥ -1.8A + 40” in lines 6-7. However, the claims do not provide units for the modulus. The specification in paragraphs [0022], [0039], [0045], [0049], and [0059] use units of MPa to described modulus. Accordingly, the claim will be interpreted using the MPa units for the modulus. Appropriate amendment of the claims is required.
Claims 2-8 are rejected for being dependent on independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0063366 A1 (“Nakayama”)—in view of CN 106702760A—English translation obtained by Espacenet (“Yang”).
Regarding claims 1-3, Nakayama teaches a suede-like artificial leather, wherein the artificial leather has a high quality with a good suede feeling, surface touch and hand (¶ [0002]). Nakayama teaches the artificial leather is made of a three-dimensional entangled body (non-woven) made of superfine fibers of 0.2 dtex or less and an elastomeric polymer A (¶ [0020]). Nakayama teaches the inside of the entangled non-woven fabric is impregnated with an aqueous dispersion containing a water-dispersed elastomeric polymer and a water-dispersed pigment B (¶ [0027]). Nakayama teaches the superfine fibers have an average nap length of 10 to 200 µm present on the surface of the artificial leather (¶ [0030]), and thus, a surface of the artificial leather is napped. 
Nakayama fails to teach abrasion loss was measured by JIS L1096 with a pressing load of 12 kPa and a number of wears of 20,000 times. However, Nakayama does teach the weight loss in the surface abrasion resistance measurement was measured by JIS L1096 with a pressing load of 12 kPa and a number of wears of 50,000
Nakayama fails to teach the equation B ≥ -1.8A + 40, A>0 and the 100% modulus of the elastomeric polymer A. However, Nakayama does teach the mass ratio of the elastomeric polymer A and the three-dimensional entangled body needs is 15:85-60:40 by mass (¶ [0023]). Nakayama further teaches the aqueous dispersion containing elastomeric polymer A is diluted with a liquid such as water which is non-solvent with respect to the elastomeric polymer A (¶ [0084]) and that the elastomeric polymer A is preferably a polyurethane (¶ [0086]).
Yang teaches a microfiber synthetic leather that is a composite material composed of microfiber and polyurethane having structure simulation, breathability, and flexibility (¶ [0004]). Yang teaches the microfiber synthetic leather comprises anon-woven impregnated with a water-based polyurethane resin (¶ [0005] and [0009]). Yang teaches the water-based polyurethane resin has the benefits of reducing the use of solvents in the production process and consume less energy while still providing a synthetic leather that has a full, soft, and strong leather feel (¶[0004], [0005], and [0007]) and that the synthetic leather has a fine microporous structure and plumpness (¶ [0082]).
Yang teaches the 100% modulus of the water-based polyurethane resin is preferably 3.0-8.0 MPa (¶ [0021]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular elastomeric polymer A for the artificial leather in order to carry out an embodiment of Nakayama. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the water-based polyurethane resin of Yang having a 100% modulus of 3.0-8.0 MPa.  The motivation for doing so would have been to produce an artificial leather with breathability, flexibility, fine microporous structure, plumpness at a lower energy cost, as taught by Yang.
The artificial leather of Nakayama in view of Yang comprises a mass ratio of the elastomeric polymer A and the three-dimensional entangled body needs to be 15:85-60:40 (mass% of polymer 

    PNG
    media_image1.png
    176
    325
    media_image1.png
    Greyscale

As the mass% of polymer elastic body is 15%-60%, the artificial leather of Nakayama in view of Yang meets the claimed ranges. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 4, Nakayama in view of Yang teaches the artificial leather of claim 1, as described above. Nakayama teaches that the elastomeric polymer A is preferably a polyurethane (¶ [0086]).
Regarding claim 6, Nakayama in view of Yang teaches the artificial leather of claim 1, as described above. Nakayama further teaches an elastomeric polymer B may be continuously or discontinuously applied to the surface near the feet of the raised superfine fibers (¶ [0098] and [0113]). Nakayama teaches the elastomeric polymer A may be used as the elastomeric polymer B (¶ [0113]).
Regarding claim 7, Nakayama in view of Yang teaches the artificial leather of claim 1, as described above. Nakayama teaches the superfine fibers of the three-dimensional entangled body contain pigments of either carbon black or an organic pigment (¶ [0021]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose carbon black as the pigment, because it would have been choosing one of two options, which would have been a choice from a finite number of identified, predictable solutions of a pigment useful in the three-dimensional entangled body of the artificial leather of Nakayama in view of  
Regarding claim 8, Nakayama in view of Yang teaches the artificial leather of claim 1, as described above. Nakayama teaches an example of the artificial leather in Example 1 (beginning in ¶ [0156]). In Example 1, Nakayama teaches the weight loss in surface wear resistance measurement is 40 mg (¶ [0157]).
Nakayama in view of Yang teaches the claimed invention above but fails to teach a softness of 3.5 mm or more. It is reasonable to presume that the softness is inherent to Nakayama in view of Yang. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. For example, to produce the artificial leather, the entangled non-woven fabric is impregnated with polymeric elastomer A, dried, and then subjected to a napping treatment (¶ [0156] and [0157]). Modified PVA is used as a sea components for the superfine fiber-generating fibers of the entangled non-woven fabric are extracted and removed, resulting in a superfine fiber having an average fineness of 0.06 dtex (¶ [0157]).
Additionally, Nakayama teaches the obtained suede-like artificial leather is of high quality, suede feeling, surface touch and hand (¶ [0157]). Nakayama further teaches the elastomeric polymer may further contain softening agents (¶ [0096]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2002161482 A recites a napped leather-like sheet comprising a nonwoven fabric of superfine fibers and an elastic polymer contained in the nonwoven fabric and is characterized in that a silk protein-based substance and a softener are imparted to the surface portion of the napped side (abstract).
EP 1541750 A3 recites a substrate for artificial leathers comprising an entangled nonwoven fabric of microfine fibers and an elastic polymer impregnated into intervening spaces, wherein the single fiber fineness of the microfine fibers is 0.2 dtex or les (abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789